UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-7664


PEACE ELLUVASUN ALLAH CUSH-EL, Aboriginal Republic of North
America Larnad Aboriginal Minister,

                Plaintiff - Appellant,

          v.

JUDGE MARY COVINGTON;    PAT    MCCRORY;    ROY   COOPER;    ATTORNEY
GENERAL IRVIN NATHAN,

                Defendants – Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:14-cv-00756-TDS-LPA)


Submitted:   March 17, 2015                  Decided:       March 20, 2015


Before WILKINSON and KING, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Peace Elluvasun Allah Cush-El, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Peace Elluvasun Allah Cush-El appeals the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 42 U.S.C. § 1983 (2012) complaint.                      We

have     reviewed   the    record      and   find    no   reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.        Cush-El     v.    Covington,     No.      1:14-cv-00756-TDS-LPA

(M.D.N.C. Oct. 2, 2014).         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before     this   court   and   argument     would   not   aid   the

decisional process.

                                                                        AFFIRMED




                                        2